106 U.S. 181 (____)
OSBORNE
v.
COUNTY OF ADAMS.
Supreme Court of United States.

*182 Mr. Adna H. Bowen and Mr. John H. Ames for the plaintiff in error.
Mr. John Doniphan for the defendant in error.
MR. JUSTICE HARLAN delivered the opinion of the court.
A steam grist-mill is not, in our opinion, a work of internal improvement, within the meaning of the act of Nebraska approved Feb. 15, 1869, which authorizes counties, cities, and precincts of organized counties "to issue bonds to aid in the construction of any railroad or other work of internal improvement."
Township of Burlington v. Beasley, 94 U.S. 310, is not, as supposed by counsel, an authority for a different conclusion. That case arose under a statute of Kansas, which empowered municipal townships in that State to issue bonds "for the purpose of building bridges, free or otherwise, or to aid in the construction of railroads or water-power, by donation thereto, or the taking of stock therein, or for other works of internal improvement." The bonds there in suit were issued to aid in the construction and completion of, and to furnish the motive power for, a steam custom grist-mill. It was held that the statute, reasonably interpreted, embraced a grist-mill operated by steam, as well as one run by water-power; that, since municipal aid was authorized for "the construction of *183... water-power," the phrase "other works of internal improvement," in the Kansas statute, might be fairly construed as embracing works of the same class, and consequently as embracing a steam grist-mill. The court was somewhat influenced, as plainly appears from its opinion, by decisions of the Supreme Court of Kansas, particularly that of Commissioners of Leavenworth County v. Miller, 7 Kan. 479.
The present case is different. The only work of internal improvement specially described in the Nebraska statute is a railroad, and we are not justified by anything in Township of Burlington v. Beasley, or in the decisions of the courts of Nebraska, in holding that a steam or other kind of grist-mill is of the class of internal improvements which municipal townships in that State are empowered, by the statute in question, to aid by an issue of bonds.
For these reasons we adjudge that the bonds issued by the county commissioners in behalf of Juniata Precinct, in Adams County, Nebraska, in aid of the construction of a steam grist-mill in that precinct, are unauthorized by the act of Feb. 15, 1869; and as authority for their issue is not claimed to exist under any other statute, they must be held to be without binding force against the precinct.
Judgment affirmed.